Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a bird feeder, classified in A01K 39/01.
II. Claims 13-20, drawn to a feed port, classified in A01K 31/12.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because combination as claimed does not require a feeder port having a plurality of first, second and third openings.  The subcombination has separate utility such as for use as a frame door having a plurality of openings in a pet enclosure.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: there would be additional searches (due to independent or distinct embodiments/alternatives) for  additional set of claims; there would be different field of search (i.e., carry out different search strategies or search queries and/or searching different classes/subclasses or electronic resources); and there would be separate status in the art due to recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Anastasi on 8/9/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hoysak (US 2014/0090600).
For claim 1, Hoysak teaches bird feeder comprising:
a housing (12);
a seed reservoir (14) defined within the housing and including at least one seed access opening (36); and
a mesh feed port (26,28) fitted over the at least one seed opening, the feed port defining a periodic pattern of openings of a plurality of predetermined sizes in communication with the seed reservoir (see Figures 1, 2B and 3 for example).
	For claim 2, Hoysak teaches wherein the feed port is arranged generally vertically such that the plurality of openings extend into a side of the feeder (see Figures 1, 2B and 3 for example).
	For claim 3, Hoysak teaches wherein the openings include a plurality of first openings (48,56,66,54) sized to receive a first seed type of a first size, a plurality of second openings (48,56,66,54) sized to receive a second seed type of a second size, and a plurality of third openings (48,56,66,54)  sized to receive a third seed type of a third size.
	For claim 5, Hoysak teaches wherein the openings (48,56,66,54) are arranged in an alternating manner such that openings of a predetermined size are not arranged directly adjacent to other openings of the same predetermined size (see Figures 1, 2B and 3 for example).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoysak (US 2014/0090600).
For claim 4, as described above, Hoysak further discloses a first portion (48) of the openings each comprise a height greater than their width and a second portion (66) of the plurality of openings each comprise a height less than their width (see Figures 2B and 3 for example) but lack to mention that the openings is rectangular.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the openings of Hoysak so as to include in whatever form or shape was desired or expedient, wherein applicant did not provide a reason or a stated problem is solved by having the specific shape as claimed versus the shape taught by the prior art.  Note that a change in form or shape is generally recognized as being well known within the level to one of ordinary skill in the art depending on one’s intended use.  
For claim 6, as described above, Hoysak further discloses wherein:
the first openings comprise openings of a first size; the second openings comprise openings of a second size, greater than the first size; and
the third openings comprise openings of varying orientations (see attached Figure 3 below) but lack to mention that the openings are square and rectangular.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the openings of Hoysak so as to include in whatever form or shape was desired or expedient, wherein applicant did not provide a reason or a stated problem is solved by having the specific shape as claimed versus the shape taught by the prior art.  Note that a change in form or shape is generally recognized as being well known within the level to one of ordinary skill in the art depending on one’s intended use.  
    PNG
    media_image1.png
    1104
    901
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Colvin et al. (US 2012/0006272) teaches a bird feeder having a housing, a seed reservoir, and a mesh feed port.
	The prior art Hyde, Jr. (US 4414922) teaches a bird feeder having a housing, a seed reservoir, and a mesh feed port.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644